              Case 2:11-cr-00070-RAJ Document 504 Filed 09/16/21 Page 1 of 1




1                                                                The Honorable Richard A. Jones
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
8
                                      AT SEATTLE
9
       UNITED STATES OF AMERICA,                            NO. 2:11-cr-00070-RAJ
10
                              Plaintiff
11                                                          ORDER GRANTING UNITED STATES’
                         v.                                 MOTION TO FILE A BRIEF IN EXCESS
12
                                                            OF TWELVE PAGES
13     ROMAN SELEZNEV,
                              Defendant.
14
15
            The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, and finding good cause, hereby states: IT IS HEREBY
17
     ORDERED that the Motion (Dkt. 502) is GRANTED. The United States may file its
18
     Response to Defendant Roman Seleznev’s Motion for Compassionate Release under 18
19
     U.S.C. § 3582(c)(1)(A) that does not exceed 18 pages in length.
20
21
            DATED this 16th day of September, 2021.
22
23
24
                                                          A
                                                          The Honorable Richard A. Jones
25                                                        United States District Judge
26
27
28
      ORDER GRANTING UNITED STATES’ MOTION TO                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                            SEATTLE, WASHINGTON 98101
      United States v. Roman Seleznev, CR11-070-RAJ - 1                           (206) 553-7970
